     Case 15-21431-GLT     Doc 77   Filed 09/18/19 Entered 09/18/19 16:12:11   Desc Main
                                    Document Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                           W ESTERN DISTRICT OF PENNSYLVANIA

IN RE:
   JAMES D. GREEN
                                                  Case No. 15-21431GLT

               Debtor(s)
                                                  Chapter 13

   Ronda J. Winnecour
                                                  Document No.___

               Movant
         vs.

  US BANK TRUST NA - TRUSTEE OF
          Respondent(s)
CHALET SERIES III TRUST

                           INTERIM NOTICE OF CURE OF ARREARS

      Chapter 13 Trustee Ronda J. Winnecour gives notice to the holder(s) of claims secured
by a security interest in the debtor’s principal residence, i.e. the Respondent(s) named above,
that the amount required to cure the prepetition default has been paid in full. This notice
does not replace the notice required by Bankruptcy Rule 3001(f), which will be filed and served
by the Trustee after the debtors have completed all payments required under the plan.
      The holders of a claim secured by a security interest in the debtor’s principal residence
are requested to notify the debtor, debtor’s counsel and the Trustee if the creditor does not
agree that the debtor has paid in full the amount required to cure the prepetition default on
the claim. The statement should itemize the required cure, excluding postpetition amounts
due, if any, that the holder contends remain unpaid as of the date of the statement.



Trustee Record Number - 12
Court Claim Number - 1
                                               /s/ Ronda J. Winnecour
   9/18/2019                                   RONDA J WINNECOUR PA ID #30399
                                               CHAPTER 13 TRUSTEE WD PA
                                               600 GRANT STREET
                                               SUITE 3250 US STEEL TWR
                                               PITTSBURGH, PA 15219
                                               (412) 471-5566
                                               cmecf@chapter13trusteewdpa.com
     Case 15-21431-GLT     Doc 77   Filed 09/18/19 Entered 09/18/19 16:12:11   Desc Main
                                    Document Page 2 of 2
                           UNITED STATES BANKRUPTCY COURT
                           W ESTERN DISTRICT OF PENNSYLVANIA
IN RE:
   JAMES D. GREEN

                                                  Case No.:15-21431GLT
               Debtor(s)
                                                  Chapter 13
   Ronda J. Winnecour
                                                  Document No.___
               Movant
         vs.

  US BANK TRUST NA - TRUSTEE OF
CHALET SERIES III TRUST
          Respondent(s)

                              CERTIFICATE OF SERVICE

      I hereby certify that on the date shown below, I served a true and correct copy of
Interim Notice of Cure of Arrears upon the following, by regular United States mail,
postage prepaid, addressed as follows:
 JAMES D. GREEN, 4779 FRICH DRIVE, PITTSBURGH, PA 15227
  MICHAEL C EISEN ESQ, M EISEN & ASSOCIATES PC, 6200 BABCOCK BLVD,
 PITTSBURGH, PA 15237
 US BANK TRUST NA - TRUSTEE OF CHALET SERIES III TRUST, C/O SN SERVICING
 CORP(*), 323 5TH ST*, EUREKA, CA 95501
  SOTTILE & BARILE LLC, 394 WARDS CORNER RD STE 180, LOVELAND, OH 45140



09/18/2019                                     /s/ Roberta Saunier
                                               Administrative Assistant
                                               Office of the Chapter 13 Trustee
                                               CHAPTER 13 TRUSTEE WD PA
                                               600 GRANT STREET
                                               SUITE 3250 US STEEL TWR
                                               PITTSBURGH, PA 15219
                                               (412) 471-5566
                                               cmecf@chapter13trusteewdpa.com
